Title: [Diary entry: 31 March 1791]
From: Washington, George
To: 

Thursday 31st. From this time, until the 7th. of April, I remained at Mount Vernon—visiting my Plantations every day—and Was obliged also, consequent of Colo. Henry Lees declining to accept the command of one of the Regiments of Levies and the request of the Secretary of War to appoint those Officers which had been left to Colo. Lee to do for a Battalion to be raised in Virginia East of the Alligany Mountains to delay my journey on this account—and after all, to commit the business as will appear by the letters & for the reasons there-mentioned to Colo. Darke’s management. From hence I also wrote letters to the Secretaries of State—Treasury and War in answer to those received from [them] on interesting subjects—desiring in case of important occurrances they would hold a consultation and if they were of such a nature as to make my return necessary to give me notice & I would return immediately. My rout was given to them & the time I should be at the particular places therein mentioned.